Citation Nr: 0609893	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-36 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional compensation for a dependent spouse 
for the period from February 20, 1996 through October 1997.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied additional compensation for a dependent 
spouse, for the period from February 20, 1996 through October 
1997.


FINDINGS OF FACT

1.  The veteran was married from April 1991 to October 1997.  

2.  The veteran was awarded disability compensation at the 
100 percent rate, effective February 20, 1996.  

3.  In May 1998 and November 2002, the RO requested 
dependency information from the veteran; on both occasions 
the veteran was clearly advised that unless the requested 
information was received within 1 year, retroactive 
dependency benefits could not be paid.  

4.  The veteran did not submit the requested dependency 
information until March 2004.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for a 
dependent spouse for the period from February 20, 1996 
through October 1997 have not been met.  38 U.S.C.A. §§ 1115, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.401 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to additional compensation for 
a dependent spouse, for the period from February 20, 1996, 
the effective date of a 100 percent rating for PTSD with 
depression and dysthymia, through October 10, 1997, when her 
marriage was dissolved.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002) [holding that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  
Thus, the VCAA is not applicable.  

Regardless, the Board notes that general due process 
considerations have been met.  See 38 C.F.R. § 3.103 (2005).  
The veteran has been provided with pertinent law and 
regulations in the September 2004 Statement of the Case.  
Both she and her representative have submitted arguments in 
support of the appeal.  The veteran declined the opportunity 
to present argument at a Board hearing.  See October 2004 VA 
Form 9.  In addition, the Board has reviewed the record on 
appeal and finds no indication that there remains pertinent, 
outstanding evidence regarding the issue on appeal.  Neither 
the veteran nor his representative has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  Accordingly, 
the Board will proceed to a decision on the merits.

Relevant law and regulations

Additional compensation for a spouse

Any veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2005).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for additional 
compensation based on marriage will be the date that notice 
of the marriage was received if the evidence is received 
within one year of the VA request.  38 U.S.C.A. § 5110(n); 
38 C.F.R. § 3.401(b)(1) (2005). 

An award of additional compensation on account of dependents 
based on the establishment of a disability rating and the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.401(b)(3) (2005).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).


Factual background

The pertinent facts in this case are not in substantial 
dispute.

In February 1996, the RO received the veteran's original 
application for VA compensation benefits, seeking service 
connection for a psychiatric disability.  
On her application, the veteran specifically indicated that 
she was separated from her spouse and did "not want to claim 
dependents."  See VA Form 21-526 at page 9.

In a January 1998 rating decision, the RO granted service 
connection for PTSD.  
In a May 1998 rating decision, the RO granted service 
connection for major depression and dysthymia.  The veteran's 
service-connected psychiatric disability, PTSD with 
depression and dysthymia, was assigned an initial 30 percent 
rating, effective February 20, 1996, the date of receipt of 
her claim.

In a May 1998 letter, the RO notified the veteran of its 
decision.  She was advised that she was currently being paid 
as a single veteran with no dependents and that before 
additional benefits could be paid for any dependents, 
additional information was needed.  Specifically, she was 
advised to complete the enclosed VA Form 21-686c, Declaration 
of Status of Dependents, and submit the requested information 
as soon as possible.  She was advised that "[i]f we receive 
your response after one year from the date of this letter, we 
won't be able to pay you any 'back benefits'."

Despite the RO's explicit instructions, the veteran did not 
submitted the requested information or otherwise respond to 
the RO's request for dependency information.  She did, 
however, perfect an appeal as to the initial 30 percent 
rating assigned for her service-connected psychiatric 
disorder, arguing that a higher rating was warranted.  

In an October 2002 decision, the Board granted an initial 100 
percent rating for PTSD with major depression and dysthymia.  
In a November 2002 rating decision, the RO effectuated the 
Board's decision, assigning a 100 percent rating from 
February 20, 1996.  In a November 2002 letter, the RO 
notified the veteran of that decision, and again advised her 
that she continued to be paid as a single veteran with no 
dependents.  She was again advised to complete the enclosed 
VA Form 21-686c, Declaration of Status of Dependents, if she 
wished to claim entitlement to additional compensation.  She 
was again advised that the requested information "must be 
received in the Department of Veterans Affairs within one 
year from the date of this letter if any retroactive benefits 
are to be awarded.  

Over one year later, in March 2004, the RO received a 
completed Declaration of Status of Dependents from the 
veteran, in which she indicated that she had been married in 
April 1991 and divorced in October 1997.  She indicated that 
she therefore wished to be paid a retroactive dependency 
allowance for the period from February 1996, the effective 
date of the award of service connection for PTSD, to October 
1997, when she was divorced.  

In a June 2004 letter, the RO advised the veteran that her 
claim for retroactive compensation for her spouse had been 
denied.  She was reminded that she had failed to respond to 
the RO's May 1998 and April 1999 letters requesting 
dependency information.  She was advised that because the 
requested dependency information had not been received within 
one year of the date of her marriage or the date VA had 
requested such information, a retroactive dependency 
allowance was not warranted.  

The veteran's contentions

The veteran appealed the RO's decision, arguing that because 
of her psychiatric disability, she had "problems 
understanding certain procedures."  See June 2004 notice of 
disagreement.  She indicated that she "did not comprehend 
that I was entitled to money for having a spouse."  See 
October 2004 substantive appeal.  

In May 2005 written arguments, the veteran's representative 
argued that the period of time for the return of the 
veteran's Declaration of Status of Dependents should be 
tolled in light of her psychiatric disability.  In support of 
his argument, the veteran's representative cited Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004).  He also argued 
that the appeal should be granted as the Board's October 2002 
decision awarding a 100 percent rating for PTSD "abated the 
finality" of the previous decision, in that the veteran's 
claim February 1996 claim remained pending.  

Analysis

As set forth above, the undisputed evidence of record shows 
that the veteran was married from April 1991 to October 1997.  
She was awarded VA disability compensation (initially 30 
percent but later 100 percent), effective February 22, 1996.  
On two occasions thereafter (in May 1998 and November 2002), 
the RO requested dependency information from the veteran and 
specifically advised her on both occasions that unless the 
requested information was received within 1 year, retroactive 
dependency benefits could not be paid.  The veteran, however, 
failed to submit the requested information until March 2004.  

Under the legal criteria set forth above, therefore, an 
additional dependency allowance is not legally payable.  
Again, the veteran did not submit the requested dependency 
information within one year of the May 1988 or the November 
2002 letters requesting such evidence, nor does she so 
contend.  Indeed, the veteran did not submit the requested 
information until March 2004, well after the expiration of 
the one-year period.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.401 (2005); see also 38 C.F.R. § 3.158 [regarding abandoned 
claims].  Thus, the Board finds that there is no legal basis 
upon which to award additional compensation for a spouse, for 
the period from February 20, 1996 to October 1997.

In reaching this decision, the Board has considered the 
veteran's assertions to the effect that, despite receiving 
explicit information on two occasions, she did not submit the 
requested dependency evidence because she did not understand 
that she was entitled to such benefits.  Questions of her 
credibility notwithstanding, the Board notes that ignorance 
cannot be used as an excuse.  In Morris v. Derwinski, 
1 Vet. App. 261 (1991), the United States Court of Appeals 
for Veterans Claims (the Court) held that a veteran's 
abandonment of his claim based upon his failure to respond to 
a request for additional evidence could not be waived or set 
aside on grounds of alleged ignorance of regulatory 
requirements.  

The Court in Morris noted that the United States Supreme 
Court has held that individuals dealing with the Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
the May 1998 and November 2002 letters from the RO, the 
veteran was plainly on notice of the necessity of submitting 
dependency information within one year.  

The Board has also considered the veteran's contentions that 
that the one-year period for providing dependency information 
should be tolled in light of her mental illness.  Through her 
representative, she has cited Barrett v. Principi, 363, F.3d 
1316 (Fed. Cir. 2004) in support of her contentions in this 
regard.  

In Barrett, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that mental illness 
may justify the tolling of the 120-day time limit for filing 
an appeal to the Court set forth at 38 U.S.C. § 7266(a).  
Barrett, 363 F.3d at 1320.  Specifically, the Federal Circuit 
held that equitable tolling may be available where a claimant 
is able to show that his mental illness "rendered him 
incapable of 'rational thought or deliberate decision 
making,' or 'incapable of handling his own affairs or unable 
to function in society'".  The Federal Circuit held that a 
medical diagnosis alone or vague assertions of mental 
problems will not suffice.  Id. at 1321.  

Although the veteran is in receipt of a 100 percent rating 
for PTSD with major depression and dysthymia, she has 
presented no evidence that such disability at any point 
rendered her "incapable of rational thought or deliberate 
decision making," or "incapable of handling [her] own 
affairs or unable to function in society."  Indeed, the 
record clearly shows that she was able to aggressively and 
successfully pursue her claim for VA benefits during the time 
period in question.  See, e.g., communications from the 
veteran, in her own hand, in February 2001 and in September 
2001.  Moreover, there is no suggestion in the record that 
she is incompetent for VA purposes, and she evidently does 
not claim to be.  There is in fact a regulatory presumption 
in favor of competency.  See 38 C.F.R. § 3.353(d)

The Board consequently finds that, even if Barrett is 
applicable to the time limits specified in 38 C.F.R. § 3.158 
and 3.401 (which in the absence of specific judicial 
precedent it does not concede), the veteran's mental illness 
did not prevent her from submitting the requested dependency 
information.  

Finally, the Board wishes to address the contentions of the 
veteran's representative to the effect that the veteran's 
February 1996 claim remained pending until the Board's 
October 2002 decision awarding a 100 percent rating for PTSD.  
Indeed, it did.  Such fact, however, does not provide a basis 
upon which to grant the benefit sought on appeal, and the 
veteran's representative has presented no cogent argument 
that it should.  In November 2002, immediately after the 100 
percent rating was awarded, the veteran was advised that in 
order to obtain an additional allowance for a dependent, she 
had to submit the requested dependency information within one 
year.  She did not.  Indeed, her Declaration of Status of 
Dependents was not received until March 2004.  She has not 
argued otherwise.  The fact that her claim for 100 percent 
rating had remained pending for a number of years is 
meaningless in this context.  

Thus, for the reasons set forth above, there is no legal 
basis upon which to award a retroactive dependency allowance 
for the period from February 20, 1996 to October 1997.  

Conclusion

Accordingly, for reasons and bases expressed above, the Board 
concludes that there is no legal basis to award additional 
compensation for a dependent spouse, for the period from 
February 20, 1996 to October 1997.  Thus, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where 
the law and not the evidence is dispositive, the claim must 
be denied because of a lack of entitlement under the law].  




ORDER

Entitlement to additional compensation for a dependent spouse 
for the period from February 20, 1996 through October 1997 is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


